Title: To Alexander Hamilton from John F. Hamtramck, 18 October 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Fort Fayette Octr. 18. 1799—
          
          The General Orders of the 29th of May mention that all Orders & Muster Rolls are to be sent to the Adjt. General at New York—If that part of the Order is intended to operate with the Western Army, are the Rolls to be sent from each Garrison or Regiment previous to their being presented for Payment? or are they to be sent by the Pay Master Generals Depty in this Country after the Payment has been compleated? I am at a loss what construction to give the Order, and will be obliged to you for information
          I have recd a Letter from Capt Hyde dated at Niagara the 23 Septr. wherein he informs me that he has been detained at that place by sickness. as it is probable that he is there still, I inclose a Duplicate of a Letter I had the honor of writing you by him—
          I have the honor to be Sir with very great Respect your Most obedient and Very humble Servent
          
            J F Hamtramck
          
          Major General Hamilton—
        